Citation Nr: 1501404	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-37 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability, including as secondary to a left knee disability.

3.  Entitlement to service connection for a disability manifested by groin pain, including as based on it being a complication of surgery for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to March 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability and a disability manifested groin pain, and declined to reopen a claim of service connection for a left knee disability.  In September 2013, the case was remanded for the Veteran to be scheduled for a videoconference hearing.  In March 2014, he withdrew his hearing request.  In May 2014, the Board reopened the claim of service connection for a left knee disability and remanded the case for further development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board remanded the matter of service connection for a left knee disability for an examination to secure a medical opinion as to whether the Veteran's claimed left knee disability is due to climbing and descending ladders on ships in service.  The opinion provided on July 2014 examination is incomplete and inadequate for rating purposes.  The Board's remand specifically instructed the examiner to discuss the lay statements from family members of the Veteran in the record noting that they observed the Veteran to have left knee complaints while in service and indicating that the complaints have continued since service.  As the examiner did not do so,   the Board must remand this matter for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The claim of service connection for a low back disability, as secondary to a left knee disability, is inextricably intertwined with the claim of service connection for a left knee disability, and consideration of that claim must be deferred pending resolution of the claim of service connection for a left knee disability.  Likewise, the issue of service connection for a disability manifested by groin pain is inextricably intertwined with the claim of service connection for a low back disability and adjudication of that issue must also be deferred pending resolution of the left knee and low back claims. 

Accordingly, the case is REMANDED for the following:

1.  Arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the etiology of his left knee disability.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

Based on the evidence of record, what is the most likely etiology for the Veteran's left knee disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to his activities in service, in particular climbing and descending ships' ladders?

The consulting provider must include rationale with the opinion; the rationale must reflect consideration of/an accounting for the lay statements submitted in support of the Veteran's claim indicating that the Veteran's knee complaints were noted in service or soon thereafter, and suggesting that a left knee disability had its onset in service and has persisted since.

2.  Thereafter, arrange for any further development of the evidence suggested by the response to the development sought above. 

3.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

